Walkee., J.,
after stating tbe facts: Tbe first question for our consideration is, Can tbe plaintiffs now object tbat a sufficient number of qualified persons did not sign tbe petition for tbe election? We think, upon mature reflection and an examination of tbe authorities, tbat they can, as tbe jurisdiction, if we may so term it, of tbe board of education and tbe county commissioners • is dependent upon tbe presentation to them of .such a petition as is required by tbe statute, it being a condition precedent to tbe exercise of tbe particular authority conferred by tbe statute upon them. It was tbe foundation upon wbicb all else rested, and without which tbe subsequent proceedings cannot stand. Wbat is said by Justice Merrimon in McDowell v. Commissioners, 96 N. C., 514, is very pertinent bere: “Accepting it as true tbat tbe commissioners of Euther-ford County did ascertain and declare tbe result of tbe election in question, properly and sufficiently — and this by no means appears to be certain — tbeir action in tbat respect, while it could not be attacked collaterally, was not conclusive, and it might be questioned and contested in an action brought directly for tbat purpose. It cannot be tbat such a determination and exercise of authority by county commissioners, in respect to. matters frequently involving questions and rights of great moment, are final and absolutely conclusive. There is certainly no statute tbat so provides, and tbe spirit and principle of law in regard to tbe settlement and determination of tbe rights of parties and tbe public plainly imply tbe contrary. . . . Tbe chief and leading purpose of this action is to contest directly tbe regularity and validity of tbe election in question, including tbe ascertainment and declaration of tbe result thereof by tbe county commissioners. The plaintiff seeks to have tbe election adjudged void for tbe causes alleged, and prays for incidental equitable relief by injunction pending tbe action, and a perpetual injunction. We can see no reason why this is not competent, although we need not now decide conclusively any question in this respect. It is true, tbe plaintiff did not bring bis action at once after tbe result of tbe election was declared, to contest its validity, but it was not necessary tbat be should do so, until some action was about to be taken *182in pursuance of it. It might be that the county authorities, seeing the election was irregular ahd void, would so treat and .disregard it, in which case an action to have it declared void would be unnecessary. It seems that the plaintiff gave notice of his purpose to bring his action when and as soon as it became necessary, and that he did bring it promptly after the commissioners manifested their purpose to act upon the result of the election. There is no statutory provision that requires such elections to be contested at once after they take place, and in a particular manner. It was, therefore, sufficient for the plaintiff to bring his action within a reasonable period, and in the ordinary method.”
Referring to Smallwood v. New Bern, 90 N. C., 36, cited by appellants in that case, this Court further said in McDowell v. Construction Co., supra, that it was not applicable, it being an action to enjoin a tax, which was a collateral and not a direct attack upon the commissioners’ declaration of the result of the election, and thus quoted from the opinion in that case: “If the plaintiff was dissatisfied with the action of defendants in ascertaining the result of the vote in the respect mentioned, he ought, at the proper time, to have brought his action to question the truth and justice of their decision of the matter, and had the same reversed, declared irregular and void, or properly modified. There was a remedy, but that remedy cannot be had in an action like this.” And the Court, in McDowell v. Construction Co., at p. 532, added, in connection with that extract from Smallwood v. New Bern: “Nor did this Court say, or intend to say, to the contrary, in Simpson v. Commissioners, 84 N. C., 158; Cain v. Commissioners, 86 N. C., 8, and Norment v. Charlotte, 85 N. C., 387.”
Oases in the courts of other States sustain the view that the jurisdiction of the boards to pass upon the petition is special, and there is no power to act when the required number of legal signatures is wanting, and this defect can certainly be availed of by a direct impeachment of the election. It is said in Hoxie v. Scott, 45 Neb., 199 : “The want of jurisdiction of the county commissioners and other officers clothed with like powers, with respect to similar petitions, to act upon the petition of less than *183fifty freeholders, or of a certain proportion of qualified electors, is no longer a debatable question in this State [citing caseá]. As tbe county commissioners bad presented to tbem no petition upon wbicb they bad jurisdiction to order an election, tbe bonds were issued without authority of law.” Tbe case of People v. Oldtown, 88 Ill., 202, affords another illustration of tbe principle. An election bad been held upon a petition alleged to have been signed by ten legal voters. It was not, in fact, so signed, or, at least, there was no sufficient evidence of tbe fact that it was, and tbe jury so .found for their verdict. Plaintiff bad applied for a mandamus to compel tbe delivery of certain bonds to him, wbicb were authorized, as be alleged, by tbe election. Tbe Court thus disposed of bis contention: “It is, therefore, tbe application that confers ■ power to call tbe election, and without it there could be no valid election. In a proceeding of this character, tbe burden is on tbe relator to clearly establish tbe right sought to be enforced.” Tbe writ was refused, as no proof bad been offered that tbe petition contained tbe legal requirements. Where township bonds bad been issued after an election at wbicb, it was alleged, tbe issue of tbem bad been approved by a majority of tbe voters, as required by tbe law, tbe Court held, in People v. Cline, 53 Ill., 394, that tbe township was not estopped to question tbe legality of tbe call for or tbe result of tbe election, in an action for a mandamus to compel tbe issue of more bonds, when tbe applicant bad notice of tbe facts. This decision is in point because, in tbe present case, no right of an innocent bolder of bonds or one having any other equitable right has intervened, not meaning to decide that even such a state of facts would make any difference. Tbe authorities upon this question wbicb we have cited, and others wbicb are applicable, are put upon tbe ground that there is no authority to proceed, in ordering an election, unless tbe proper petition has been filed, and tbe ordinary rule obtains that tbe proceeding can be directly assailed, in tbe absence of tbe facts necessary to confer jurisdiction, and that is our case. Damp v. Town of Dane, 29 Wis., 419; 15 Cyc., 319.
*184It should be noted that the' statute (Revisal, sec. 4115) uses apt words to- create a condition precedent to the exercise of the power of ordering an election, the specific condition being that a petition signed by one-fourth of the freeholders shall be first exhibited to the boards before they can do what is required of them.
There is no question in this case of the bona fide purchase of bonds, issued in pursuance of an election conducted irregularly, nor any other equitable matter which would protect an innocent party. By the statute, the boards were not authorized to act at all until a properly signed petition had been filed. R. R. v. Rich Township, 45 Kan., at p. 292, citing Jones on Railway Securities, sec. 280, and cases- therein mentioned; Lake County v. Graham, 130 U. S., 674; Harshman v. Bates County, 92 U. S., 569.
Our opinion is that the action is properly brought, and that we can inquire into the legality of the order for the election made by the board of county commissioners, this being a direct attack upon the validity of the election, the injunctive process of the court having been invoked in aid of the main relief, and in order that the status quo may be preserved until the rights of the parties are finally determined. “We disclaim the power of the court to restrain a ministerial officer from doing an act which he has been commanded to do by the Legis-laturej when acting within the scope of its authority. And we put our decision upon the ground that the act here restrained is not the act which the Legislature contemplated.” Perry v. Whitaker, 71 N. C., 475.
The case of Howell v. Howell, 151 N. C., 575, to which we were referred by plaintiff’s counsel, does not militate against our view, but a careful reading of it will disclose that it sustains what we have said, for Justice Manning- puts the decision squarely on the ground that plaintiffs in that action could not, by injunction, assail the election because the board of education had not acted discreetly in indorsing the petition and establishing the school district, nor because in other respects they may not have exercised their judgment or discretion very wisely. These matters, says he, should have been brought to the athm*185tion of tbe board before action was taken by it; but be expressly says that it is not alleged or shown that one-fourth of tbe freeholders within the district did not sign the petition, nor that any other of the vital requirements of the statute had not been complied with. All this is in perfect harmony with our decision in this case.
The next question for us to answer is, Was'the petition signed by one-fourth of the freeholders ? This one presents more difficulty than the first, as the language-of the statute, if isolated and considered by itself, without any reference to extrinsic facts, may mean one thing, while if it is examined, as it-should be, in the light of proper and relevant circumstances, it may have another and quite a different. meaning. Let- us first inquire, Who is a freeholder? Does the term embrace women, or only men and qualified voters or electors? We think the latter is its true meaning, and is what was ¿dearly intended by the Legislature when it chose the words with which to express its will. Judge Blackstone tells us that “an estate of freehold, liberum tenementum, or franktenement, was defined by Britton to be ‘the possession of the soil by a freeman.’ ” And St. Ger-myn said that “The possession of the land is called in the law of England the franktenement or freehold.” Such estate, therefore, and no other, as requires actual possession of the land, is, legally speaking, freehold; which actual'possession can, by the course of the common law, be only given by the ceremony called livery of seizin, which is the same as the feodal investiture. And from these principles we may extract this description of a freehold: that it is such an estate in lands as is conveyed by livery of seizin, or, in tenements of any incorporeal nature, by what is equivalent thereto. And accordingly it is laid down by Littlet.on that where a freehold shall pass, it behooveth to have livery of seizin. As, therefore, estates of inheritance and estates for life could not by common law be conveyed without livery of seizin, they are properly estates of freehold; and, as no other estates are conveyed with the same solemnity, therefore no others are properly freehold estates. 2 Blackstone, star p. 104.
It appears, from this account of the great commentator, that anciently and even modemly, at the common law, a freehold *186was the possession o£ a freeman, and a freeholder, therefore, was a man, the tenure of whose land was free, that is, who held it discharged of the feudal duties and services formerly imposed upon it, which women did not perform. But this definition, which confines a freeholder to the owner of land by free tenure, may not be sufficient, by itself, to restrict the word, as used in our statute, to men, exclusive of women, though in speaking of the elective franchise, when based upon the ownership of a freehold, Blackstone confines its exercise to males who possess the other legal qualifications. 1 Blackstone, 171. But in, the great contest between Hon. John Berry and Hon. Hugh Waddell for a seat in the State Senate, a question arose as to the meaning of a freeholder, with reference to the qualifications of persons holding, or supposed to hold, certain stated interests or estates in lands, to vote' — the Constitution, at that time, requiring the possession of a freehold estate in 50 acres of land as a qualification to vote for a Senator. This Court, in response to a request for its opinion, through Ghief Justice Ruffin, defined a freeholder, as used in the Constitution, and said: “The term ‘freehold’ is a legal one, of very ancient use and of known signification in the common, law. It means an estate in land, of which a freeman is seized for the term of his own life, or the life of another, at the least.” Berry v. Waddell, 31 N. C. (Anno. Ed.), marg. p. 520. And as thus understood, the right to vote has been confined to males in this State, as it was in England. 1 Blackstone, 171 el seq. We have sought in vain for anything in our law which has modified this ancient rule. Several of our statutes make use of this word “freeholder” in describing the qualification of appraisers, commissioners, and a special class of jurors, and the uniform practical construction has been that it does not include females. Revisal, secs. 2122, 2685, 2686, 2689, 5202, and others that might be mentioned. Besides, our Constitution (Art. YI, sec. 1), and the statutes enacted in pursuance thereof, provide that only native and naturalized male persons, who are of full age, shall be voters or endowed with the right of suffrage.
The whole policy of our State, so far as established by constitutional and legislative enactment to this time, has been to *187exclude women from participation in governmental affairs and from exercising any influence, by tbeir action or inaction, as of legal right, in controlling the right of suffrage or the right of the State, or any one of its political subdivisions, such as counties, townships, or districts, to adopt such measures as may meet with the sanction of the voters and will promote its welfare or that of the people residing within its borders. We are aware of a case in another State, Cummins v. Hyatt, 54 Neb., 38, where the Court held against our construction, but we are unable to follow the decision. It may have been influenced by statutes in force there or by a policy which does not prevail with us, or, rather, has found no lodgment here, and if not, we do not think the case is in harmony with the rulings of other courts, to be hereafter noticed, or with the rule of reason. A cas§ arose in another State where the word “citizen” was used with reference to those who should sign a petition for a liquor license, and it was held that, while females were citizens as well as males, the word was used in the sense of a person qualified to vote, and for several cogent reasons, which were clearly stated by Justice Cobb, it did not include women. Wray v. Harrison, 116 Ga., 93. And the same conclusion was reached in a case where the words “citizens and freeholders” were used in describing those qualified to sign a petition for an election to change a county-seat. Scarborough v. Eubank, 52 S. W., 569, the Court saying: “We are asked, in view of another trial, to construe the word 'citizen’ as used in the statute providing that a given number of citizens and freeholders might apply for an election to change the county-seat. We are disposed to adopt the view expressed by our court of criminal appeals, that, when used in such statutes, the word 'citizen’ should be construed to mean one who is recognized by law as competent to exercise political rights, including particularly the sovereign right of voting, and that it does not include women and children, as seems to be contended in this case. Ex parte Lynn, 19 Tex. App., 294; Abrigo v. State, 29 Tex. App., 149, 15 S. W., 408.” And to the same general effect are the following cases: School District v. School District, 63 Ark., 543; Blanch v. Pansch, 113 Ill., 60; Thomason v. State, *18815 Ind., 449; Crandall v. State, 10 Conn., 339; Blair v. Kilpatrick, 40 Ind., 312. These are strong analogies, and virtually bold that when tbe qualification is tbat of “citizen,” or, for tbe same reason, “freeholder,” it means one who is a voter or elector. A similar expression was used in tbe Constitution of 1776, sec. 9, viz.: “tbat all persons possessed of a freehold in any town shall be entitled to vote for a member to represent said town in tbe House of Commons,” and no one ever supposed tbat this conferred tbe right of female suffrage.
A statute must be construed, not textually, but contextually, and with reference to tbe particular matter dealt with, and tbe word “freeholders,” when used with reference to political rights or suffrage, or governmental matters, has never been understood to include women.
But there is another principle, well settled, which applies to this case: “The construction placed upon a statute by the officers whose duty it is to execute it is entitled to great consideration, especially if such construction has been made by the highest officers in the executive department of the Government, or has been observed and acted upon for many years; and such construction should not be disregarded or overturned unless it is clearly erroneous.” 36 Cyc., 1140. The rule is thus substantially stated in New York v. R. R., 193 N. Y., 543 : When the meaning is doubtful, a practical construction by those for whom the law was enacted, or by public officers whose duty it was to enforce it, is entitled to great influence; but the ambiguity must not be captious, but ^should be so serious as to raise a reasonable dopbt in a fair mind, reflecting honestly upon the subject. Numerous authorities agree practic'ally that contemporaneous construction and official usage for a long period by persons charged with the administration of the law have alwáys been regarded as legitimate and valuable aids in ascertaining the meaning of a statute. Sutherland on Stat. Constr., sec. 309; Smith v. Bryan, 100 Va., 204; 26 Am. and Eng. Enc. of Law (2 Ed.), 633, 635; Va. C. and L. Co. v. K. C. and L. Co., 101 Va., 728; Black on Inter, of Laws, pp. 221, 222; Lewis’s Suth. on Stat. Constr., sec. 474; Whittimore v. People, 227 Ill., 453 (10 Am. and Eng. Anno. Cases, 44, and note at *189p. 51), and Bloomer w. Todd, 1 L. R. A., Ill, in wbicb it is also beld tbat “citizens,” witb reference to tbe right of suffrage, means male persons: Brown v. U. S., 113 U. S., 568; Sedgewick on Stat. and Const. Law, 225.
It bas been suggested tbat we should give to tbe word “freeholder” its technical meaning, as. understood and defined in 2 Blackstone, witb reference to tbe quantity of an estate, and without regard to tbe context of tbe statute we are construing, or to tbe fact tbat tbe Legislature was dealing witb a question involving tbe exercise of tbe elective franchise, nor even to tbe uniform and long prevailing interpretation of tbat department of tbe State Government wbicb is charged witb tbe enforcement and execution of this law. We could not do so without plainly disregarding every well-known rule of statutory construction. Such a meaning of the word would be far more antiquated and moss-covered — dating back to tbe time of Blackstone, Cruise, and Coke, and even to tbe era of tbe Tear Book and Domesday — than tbe sensible and enlightened one of a more modern age.
If by tbe word “freeholder” was meant merely one who bad an estate in fee or for life, then, by tbe same token, tbe word, when used in tbe statutes, as to jurors, appraisers, and commissioners, must be given tbe same meaning; and we all know tbat time out of mind, and by common consent, tbe unvarying construction of tbe word, as thus used, bas excluded females.
It is far more reasonable -to exclude them, in this instance, for otherwise they would, in a very important respect, be indirectly controlling the electorate by their silent vote, wbicb they could use to prevent a vote by tbe people upon questions concerning their local and vital interests. Tbe Legislature bas never, as yet, endowed women witb tbe right to participate in governmental affairs, for reasons satisfactory to itself. It establishes tbe public policy of tbe State, and we have no power vested in us by tbe Constitution to question its motives or tbe wisdom of its policy. ¥e must accept it and enforce it as we find it, and not as we may think it should be, as we do not make tbe law, but merely declare what it is. If any such radi*190cal change in our governmental policy is to be made, it should originate in the Legislature, acting within its legislative sphere, and not in this Court.
It is inconceivable that a consistent and persistent construction- given to similar statutes by the Superintendent of Public Instruction and his legal adviser, the Attorney-General, for so long a time, should have escaped the attention of the Legislature, and its silence may be safely construed as an assent to their interpretation of the word.
The reason which would extend the scope of the word “freeholder” so 'as to embrace women, would apply also to nonresidents and infants, and it is too plain for discussion that, by the very language and purpose of the statute, they were not intended to be included. They are entitled to as much protection as the residents and adults of the school district. We prefer to adopt the uniform construction of the departments, which we believe to be in accord with the manifest intention of the lawmaking body and the great weight of authority. It is easy for the Legislature to change that meaning if, in its wisdom, a different policy should be inaugurated. Until that is done, we will stand by the ancient and settled rule of interpretation. “A contemporary exposition, practiced and acquiesced in for a period of years, fixes the construction, unless contrary to the obvious meaning of the words.” Attorney-General v. Bank, 40 N. C., 71, citing Stewart v. Laird, 1 Cranche (U. S.), 299. This is also a rule in the construction of contracts when the meaning is doubtful. Attorney-General v. Bank, supra, at page 72. This record discloses that the educational department and the Attorney-General, its legal adviser, have constantly and consistently for years construed this particular statute to mean that the petition must be signed by freeholders who are voters. This excludes women and nonresidents.
It cannot successfully be argued that there is no doubt about the meaning of the word “freeholder” as used in section 4115. On the contrary, it is involved in a great deal of doubt, with a decided preference, though, for the departmental interpretation, and this we adopt as being not only a safe guide, but as agreeing with our notion of what the Legislature meant.
*191It results that the petition was signed by the requisite number of freeholders, and the board of-county commissioners lawfully ordered the election. But this would not reverse the ruling of the court if there is a serious controversy between the parties as to the validity of the election itself, the plaintiffs alleging that the proposal submitted to the people to establish a school district and levy a tax for its maintenance did not receive a majority of the qualified votes in its favor, and the defendants denying this and averring that such a majority of the votes was cast in favor of the school district and tax. If there is such a controversy as to the election, it would require us to sustain the judge’s ruling, by which he granted an injunction to the hearing, and to remand the case for the trial of the issue as to the election, though his decision upon the other matter was erroneous. "We would, in such an event, affirm the judgment, which would be correct, though the learned judge gave the wrong reason for his ruling. It would simply place the order on its true foundation, so that it may stand, disregarding the reason assigned by the court for making it. But upon a careful examination of the allegations of the respective parties, treating the pleadings as affidavits, we are satisfied that there is no such real and serious dispute as to the result of the election as to warrant the continuance of the injunction to the final hearing. When the figures, as stated by the plaintiffs, are scrutinized and the admitted facts are considered with them, it appears that the question submitted to the people received the approval of a majority of the qualified voters, though small it may have been. At the very most, the plaintiffs have not presented such a ease as should induce the court to put forth its restraining arm and thus postpone the execution of the people’s will. We, therefore, reverse the judgment continuing the injunction to the final hearing, but without prejudice to a renewal of the motion of plaintiffs for such an injunction, upon new or additional facts showing their right to it under the well-settled principles of law relating to such cases.
Counsel for plaintiffs moved in this Court to dismiss the appeal upon the ground that it is fragmentary and premature, and relied on Rogerson v. Lumber Co., 136 N. C., 266; Shelby *192v. R. R., 149 N. C., 537, and Higgs v. Gooch, 93 N. C., 112; but they are not applicable. In tbe first of tbe cases we said: “We were asked to decide, not tbe whole controversy, but only a part of tbe ease. If we should comply with tbe request, and tbe case should be further tried upon tbe question of damages, and tbe other side should allege errors in tbe trial of that issue and appeal, we should have tbe anomalous case presented of two judges trying two parts of tbe same controversy, which tbe law has always required to be tried by only one.” It is apparent that this case and those just cited are much unlike. Tbe judge continued tbe injunction to tbe bearing, and from bis order tbe defendant properly entered an appeal. Tbe order was interlocutory merely, and clearly reviewable, by appeal, in this Court, as it affected a substantial right.. Revisal, sec. 587; Bank v. Jenkins, 64 N. C., 720. There are no two branches in this case, as there were in each of those relied on, but only one question, viz., thé right to an injunction, though two propositions are involved in it, one as to tbe petition and tbe other as to tbe election. It would, perhaps, have been better if the judge bad passed upon the facts in regard to tbe election, as well as those concerning the petition; but, as we can review bis findings, it is competent for this Court, in such a case as this, to determine tbe whole matter here, when it can see that there is really no serious controversy as to the facts. "With the other question settled, it may be that the 'parties can adjust their differences without longer protracting the litigation.
Reversed.